1    GRODSKY & OLECKI LLP
     Allen B. Grodsky (SBN 111064)
2    allen@thegolawfirm.com
     Tim B. Henderson (SBN 281159)
3    tim@thegolawfirm.com
     2001 Wilshire Boulevard, Suite 210
4    Santa Monica, California 90403
     Telephone: (310) 315-3009
5    Facsimile: (310) 315-1557
6    Attorneys for Defendants
     Toddy Inc. and Todrick Hall
7

8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
     STEPHEN M. LAND JR., an individual,   )   Case No. 2:18-cv-02822-R (JPRx)
12                                         )
                     Plaintiff,            )   Hon. Manuel Real
13              v.                         )
                                           )   ORDER RE JOINT STIPULATION
14   TODDY INC., a California corporation, )   OF VOLUNTARY DISMISSAL OF
     TODRICK HALL, an individual, and      )   ACTION WITH PREJUDICE
15   DOES 1 through 20, inclusive,         )
                                           )
16                   Defendants.           )
     _________________________________ )
17

18

19

20

21

22

23

24

25

26

27

28
1                                         ORDER
           The Court having considered the Joint Stipulation of Voluntary Dismissal of
2
     Action with Prejudice and for good cause appearing:
3
           IT IS HEREBY ORDERED THAT:
4
           This action is dismissed with prejudice with each party to bear his or her own
5
     costs and attorneys' fees.
6
     IT IS SO ORDERED.
7

8    Date: April 4, 2019                                _________________________
                                                        Hon. Manuel Real
9                                                       U.S. District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -2-
